Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 02/14/2019. Claims 1 and 12 are independent claims. 
Claims 1-4 and 9-17 are allowed.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no letter than the payment of the issue fee. 
Authorization for this examiner's amendment was given in an interview with Attorney Christopher Mayle on 06/24/2022.
Claim 1 is amended as follows:
1. (Currently Amended) A method of building an event and location information database, said method comprising:
creating an event and location tracking and management system, the event and location tracking and management system having one or more processors; one or more memory devices coupled to the one or more processors; and one or more computerized programs, wherein the one or more computerized programs are stored in the one or more memory devices and configured to be executed by the one or more processors, the one or more computerized programs including instructions;
determining a high value area from a number of user queries directed to a 
geographic area;
generating, by the event and location tracking and management system, a map;
partitioning, by the event and location tracking and management system, the map into an initial grid that is composed of one or more first regions having a certain area corresponding to an area in a real world;
receiving, by the event and location tracking and management system, a location corresponding to a real world geographical location;
identifying, by the event and location tracking and management system, a first region of the one or more first regions into which the location is insertable wherein the location is located within that first region based on the real world geographical location;
performing, by the event and location tracking and management system, a region subdivision scheme in response to one of the one or more first regions having greater than a predetermined number of locations inserted into the first region and the first region is of a predetermined size creating one or more second regions from the first region, the one or more second regions having a smaller corresponding real-world area than the corresponding real-world area of the first region;
inserting, by the event and location tracking and management system, a location into a second region of the one or more second regions when the one or more second regions have been created from the region subdivision scheme of the first region;
inserting, by the event and location tracking and management system, a real world event at the location; and in response to inserting the real world event for the location, the a real world event becoming visible in the first region and the second region;
	classifying the location as a location with events class, has no events class, or
never has events class; 
	reclassifying the has no events class to the never has events class in response to the event and location tracking and management system verifying whether the location hosts real world events by running a cross-reference search or sending an automated inquiry to determine if the location does not host events; and
	identifying, by the event and location tracking and management system, an area having locations having an amount of the real world events below a predetermined threshold.
Claim 12 is amended as follows:
12. (Currently Amended) A system for managing event data comprising: one or more hardware processors; one or more memory devices coupled to the one or more hardware processors; and one or more computerized programs, wherein the one or more computerized programs are stored in the one or more memory devices and configured to be executed by the one or more hardware processors, the one or more computerized programs including instructions for: 
determining a high value area from a number of user queries directed to a 
geographic area; 
	generating a map;
	partitioning the map into an initial grid that is composed of one or more
first regions having a certain area;
	receiving a location corresponding to a real world geographical location;
identifying a first region of the one or more first regions into which
location is insertable wherein the location is located within that first region;
	performing a region subdivision scheme when one of the one or more first
regions has greater than a predetermined number of locations inserted and is of a
predetermined size, which creates one or more second regions from the first region,
the one or more second regions smaller than the first region;
	inserting, by the event and location tracking and management system, the
location into a second region of the one or more second regions when the one
or more second regions have been created from the region subdivision scheme of
the first region;
	inserting, by the event and location tracking and management system,
another real world event for the location; and in response to inserting the another
real world event for the location, the another real world event visible in the first
region, the second region, and the third region; 
	classifying the location as a location with events class, has no events
class, or never has events class; and 
	reclassifying the has no events class to the never has events class in
response to the system verifying whether the location hosts real world events by
running a cross-reference search or sending an automated inquiry to determine if
the location does not host events; and identifying, by the event and location tracking
and management system, an area having locations having an amount of the real
world events below a predetermined threshold.
Claims 18-23 is amended as follows:
18. (Cancelled)
19. (Cancelled)
20. (Cancelled)
21. (Cancelled)
22. (Cancelled)
23. (Cancelled) 
Allowable Subject Matter
Claims 1-4 and 9-17 are allowed.
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention.
The cited references include Maheshwari, Seth, Meisels and Zhang. 

Maheshwari discloses server receives location data indicating a location of a computing device and identify events. Online social networks, and more specifically, creating, maintaining, and analyzing sales leads from content published on online social networks. Online data coming from mobile web or IOT is based on events where each event has its own properties. Event is the process of using business logic to store event level data to produce data that is "analyzable," meaning simpler to query and understand user behavior based on the location. User entity will contain specific attributes about the user for example email, zip code, mobile number, browser, and device (IP). Sales leads can be created, managed, and analyzed from content published to on line social networks the database system can later use the data to create text for describing the event. Search terms incorporating the incidents or schedule of the event may be used to create search terms and find attendees of the event on the social networking website. Platform for tracking events related to a record, actions of a user, and messages about a user or record and a geographic location from User System, (see Maheshwari: Para. 0023, 0024, 0035, 0040, 090, 0093, 0015 and 0117). 
Seth discloses some search systems can obtain or infer a location of a user device from which a search query was received and include local search results that are responsive to the search query. Still other queries may include terms that are more relevant to one or more gee-graphic locations or regions. Determining one or more similar geographic features to the target geographic feature can include determining a quality of the excess queries shared by the target geographic feature and the one or more similar geographic features. The quality can be measured based at least in part on a volume of queries associated with the excess queries. The values in the actual query count column 316 correspond to the geo-query count values in the geo-query landscape 310 for the current geographic region over the current time period. Each geographic feature can be a city. The geographic feature can be a cell in a hierarchical representation of geographic areas. For example, if the location for which labels are to be determined is in the area of City A, then labels corresponding to City B can be selected to be used as targeting information, (see Seth: Para. 0020- 0035, 0071-0080 and 0085-0098). 
Meisels discloses event Database Services may be listings of past, present or future events that are completely public or semipublic Gust for connected friends. A mobile device or web browser that can determine the user's location track such as via GPS. A region is an area or division/subdivision/district/territory of land/country/county/state/city that has common features. The Slice may only include basic details for each Place {location, name, etc.). When viewing a Slice with the mpClient 108, the user can perform various commands. For example, a user may request that some or all of the viewed Slice's content be saved to a new List or be saved to an existing List. The mpClient 108 creates a new Slice object "S" that contains Weak Links to the data selected by the user to be saved, and it transmits S to the mpService 104 with the appropriate List modification request. Map Annotations with the new smaller Slice object and real world behavior in time and place. Paper for recording and remembering their people, places, events and moments (e.g., post-it notes, articles from travel or restaurant review magazines, newspaper advertisements for sales at local businesses, diaries, etc.) GPS and online and oflline mapping services for figuring out where they are and how to get somewhere else (e.g., Google Maps™, MapQuest™, car-based GPS such as Garmin™ and Tomtom™ products.), (see Meisels: Col. 5 line 1-67, Col. 6 line 1-67, Col. 7 line 1-67, Col. 23 line 1-67, Col. 24 line 1-67, Col. 27 line 1-67, Col. 28 line 1-67, Col. 38 line 1-67 and Col. 45 line 1-67).
Zhang discloses the social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user. The user profile may include demographic information, communication-channel information, and information on personal interests of the user. The social-networking system may partition the geographic map into a plurality of social tiles. To do so, the social-networking system may access an event database to compile prior event listings corresponding to prior events, where each of the prior event listing at least includes a geographic location and attendee information of the event. The geographic map may be defined as any map including an area (regions) below a predetermined threshold. A social-networking system, which may include a social networking website, may enable its users (such as persons or organizations) to interact with it and with each other through it. The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user. The user profile may include demographic information, communication-channel information, and information on personal interests of the user, (see Zhang: Col. 16 line 1-67, Col. 17 line 1-67, Col. 19 line 1-67, Col. 20 line 1-67, Col. 23 line 1-67, Col. 25 line 1-67, Col. 26 line 1-67 and FIG. 4).
The prior art does not disclose or fairly suggest: “classifying the location as a location with events class, has no events class, or never has events class; reclassifying the has no events class to the never has events class in response to the event and location tracking and management system verifying whether the location hosts real world events by running a cross-reference search or sending an automated inquiry to determine if the location does not host events; and identifying, by the event and location tracking and management system, an area having locations having an amount of the real world events below a predetermined threshold.” For this reason, claim 1 is allowed. Claim(s) 2-4 and 9-11 are allowed for the same reasons as claim 1. 
The prior art does not disclose or fairly suggest: “classifying the location as a location with events class, has no events class, or never has events class; and reclassifying the has no events class to the never has events class in response to the system verifying whether the location hosts real world events by running a cross-reference search or sending an automated inquiry to determine if the location does not host events; and identifying, by the event and location tracking and management system, an area having locations having an amount of the real world events below a predetermined threshold. For this reason, claim 12 is allowed. Claim(s) 13-17 are allowed for the same reasons as claim 12. 
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164               

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164